Title: From George Washington to William Heath, 17 April 1783
From: Washington, George
To: Heath, William,Alexander, William Lord Stirling


                        
                            Head Quarters April 17th 1783
                        
                        To the General Officers of the Army. assembled in Council at the New Building April 17th 1783
                        Gentlemen
                        It is well known to you that the first intimations of a general Peace have been given to us some time past by
                            a casual conveyance, and published accordingly to the Army, and that the same intelligence has since been received by Sir
                            Guy Carleton from the British Court, in consequence of which, a cessation of Hostilities has been proclaimed in New York.
                            I am now to inform you, Gentlemen, that the Official Dispatches of Congress, announcing this most glorious Event, with
                            their proclamation, prohibiting all Acts of Hostility against the King of Great Britain, were yesterday put into my hands;
                            these Communications will be laid before you for your farther Information.
                        Having received no particular Instructions, respecting the Army, from Congress or any of their Ministers;
                            being informed from various quarters that the British Troops are not making vigorous preparations for their departure from
                            the United States; being given to understand the non commissioned Officers of our Army are beginning to make new and
                            unusual demands of compensation for their services, and being apprehensive the Soldiers enlisted for the War, will
                            instantly claim their discharges, and unless gratified in their Wishes, that the most disagreeable consequences will
                            ensue, I am, under these peculiar circumstances, to request your opinions on the following Questions—viz.
                        lst Ought the Intelligence received yesterday to be communicated in the public Orders immediately or not?
                        2d In case of Communication, what conduct should be adopted at the moment, respecting the Men engaged for the
                            War?
                        3d In case it should be deemed expedient to defer the publication, to what period should it be postponed?
                        4th Under the supposition of deferring the publication untill the Farther pleasure of Congress shall be
                            known, what preparitory measures can or ought to be taken, respecting the disolution of the Army. I am Gentlemen Your Most
                            Obedt Servant.
                    